                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 MARC AMERUSO,                                                     DATE FILED: 5-6-21

                              Plaintiff,
                                                                     15-CV-3381 (RA)
                         v.
                                                                          ORDER
 CITY OF NEW YORK et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         No later than May 13, 2021, the parties shall file a joint letter advising the Court (1) of the

expected length of trial in this case and (2) of their availability to proceed with trial between July and

December of this year.

SO ORDERED.

Dated:      May 6, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
